Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 1 of 19 Page ID
                                #:38368


 1   Gretchen Nelson, SBN: 112566
 2   Gabriel S. Barenfeld, SBN: 224146
     NELSON & FRAENKEL LLP
 3   601 So. Figueroa Street, Suite 2050
 4   Los Angeles, CA 90017
     Phone: (213) 622-6469 / Fax: (213) 622-6019
 5   Email: gnelson@nflawfirm.com
     Email: gbarenfeld@nflawfirm.com
 6
     [Additional counsel listed on signature page]
 7
     Attorneys for Amici
 8

 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12

13   JENNY LISETTE FLORES, et al.,             Case No. 2:85-cv-04544-DMG-AGR
14         Plaintiffs,
                                               AMICUS BRIEF
15               v.
16   WILLIAM BARR, Attorney General of
     the United States, et al.,                COURTROOM: 8C
17                                             JUDGE:     Hon. Dolly Gee
           Defendants.
18

19

20
21

22

23

24

25

26
27

28
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 2 of 19 Page ID
                                #:38369


 1                                                  TABLE OF CONTENTS
 2

 3   I.        Introduction ..................................................................................................... 1
 4   II.       Summary of Argument ................................................................................... 2
 5   III. Argument ......................................................................................................... 4
 6        A. The ICE Juvenile Coordinator’s June 10, 2020 Report is Unresponsive
 7
          to Section IV(4)(a)(i) of the Court’s April 24, 2020 Order Because it is
          Internally Inconsistent, Factually Inaccurate, and Incomplete. ....................... 4
 8
             1. The JC Report is inconsistent and factually inaccurate as to
 9           conditions of custody, removal, legal case status, and date of final order of
10           removal of Class Members. ............................................................................... 4
11           2. The JC Report is factually inaccurate as it failed to include
12           information about its review of sponsor information. ................................... 7

13           3. ICE erroneously relies upon the parents’ failure to separate from
             their child as a reason for detention................................................................. 8
14
             4. The JC report demonstrates that ICE conducted arbitrary custody
15
             reviews, but also omits certain details of its haphazard process. .................. 9
16
          B. ICE does not make and record continuous efforts at release of Class
17        Members. ................................................................................................................ 9
18        C. Determining that Class Members who Participate in Federal Litigation
19        are not Entitled to Expedient Release Under the FSA Violates Class
          Members’ Constitutional Rights........................................................................ 11
20
          D. COVID-19 continues to pose a grave health concern at the FRCs, and
21
          ICE continues to fail in the proper implementation of CDC guidelines. ....... 13
22
          E.      ICE’s Continued Detention of Class Members Harms Children .......... 15
23
     IV. Conclusion ...................................................................................................... 16
24

25

26
27

28
                                                                      i
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 3 of 19 Page ID
                                #:38370


 1     I.   Introduction
 2          RAICES Family Detention Services Program, Proyecto Dilley (formerly
 3   known as the “CARA Pro Bono Project” and “Dilley Pro Bono Project”), and Aldea
 4   - the People’s Justice Center (“Aldea”) (collectively as “Amici”) file this brief as
 5   amici curiae in support of Plaintiffs’ Emergency Ex Parte Application for Temporary
 6   Restraining Order [Doc. # 733], which this court subsequently construed as a Motion
 7   to Enforce [Doc. #784] (the “Motion to Enforce”). Amici sought leave to file this
 8   brief in a preceding application, which contains statements of interest for each
 9   organization. Amici coordinate and provide direct legal services for families who are
10   detained at the Karnes County Residential Center (“Karnes”), the South Texas
11   Family Residential Center (“STFRC” or “Dilley”), and the Berks County Residential
12   Center (“Berks”).
13          Amici are well-positioned to provide the Court with information regarding
14   Immigration and Customs Enforcement’s (“ICE”) continued violations of the Flores
15   Settlement Agreement (“FSA”) and disregard for orders issued by this Court. In its
16   April 24, 2020 and May 22, 2020 Orders, this Court cited evidence provided by Amici
17   through class counsel to find that ICE was not in compliance with Paragraph 18 of
18   the FSA, which requires Defendants to “make and record the prompt and continuous
19   efforts on its part toward family reunification and the release of the minor.” Flores
20   Agreement, at ¶ 18 [Doc. # 101]; see April 24, 2020 Order at 17 (citing Cambria
21   Decl. [Doc. # 774-24]; Fluharty Decl. [Doc. # 774-30]) [Doc #784]. In its May 22,
22   2020 Order, this Court remained concerned with the implementation of public health
23   guidelines at the Family Residential Centers (FRCs) given Amici declarations
24   presented through class counsel concerning facility conditions that place detained
25   children—including children with pre-existing medical conditions—at risk during
26   the coronavirus (“COVID-19”) public health crisis, despite reduced populations at
27   each FRC. See, e.g., Cambria Decl. [Doc. # 796-1]; Fluharty Decl. [Doc. # 796-2];
28   Meza Decl. [Doc. # 796-3]. Finding the May 15, 2020 report filed by ICE deficient
                                               1
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 4 of 19 Page ID
                                #:38371


 1   for these reasons, the Court ordered the ICE Juvenile Coordinator to file updated
 2   reports and allowed Plaintiffs to respond to those.
 3          The Juvenile Coordinators filed a new interim report on June 10, 2020 (“JC
 4   Report”). Plaintiffs’ counsel provided the Court with a response on June 17, 2020,
 5   but without the information and perspective of Amici.
 6          Amici seek to assist the Court by providing critical information regarding
 7   ICE’s prolonged detention of Class Members in unsafe and unsanitary conditions in
 8   violation of this Court’s orders and the FSA. Amici have unique perspectives and
 9   relevant facts that remain unknown to the Court. Amici’s identification of material
10   inaccuracies in the JC Report that are used to justify the indefinite detention of Class
11   Members has public interest implications. Amici’s unique information and
12   perspectives were not provided to the Court by either party. Amici cannot provide
13   their perspectives and relevant facts through class counsel because doing so may raise
14   conflicts to our representation of the families at the three FRCs.
15    II.   Summary of Argument
16          On April 24, 2020, the Court ordered the ICE Juvenile Coordinator to submit
17   interim written reports during the COVID-19 pandemic. [Doc. # 784] In addition to
18   reporting on compliance with guidelines from the Centers for Disease Control and
19   Prevention (“CDC”) for detention facilities, the Court order also directed the Juvenile
20   Coordinator to report on the measures taken to expedite the release of Class Members
21   to suitable custodians during the COVID-19 health emergency, whether ICE is
22   making and recording individualized release determinations and redeterminations for
23   each Class Member held in the FRCs; and the specific reasons children at FRCs
24   remain detained for more than 20 days. April 24, 2020 Order, at 20–21 [Doc # 784].
25          The Court explicitly authorized the Independent Monitor to request “such
26   further information regarding safe and sanitary conditions and/or Defendants’
27   continuous efforts at release as she deems appropriate” from ICE, in order to fulfill
28   her reporting mandate. Id. at 19.
                                                 2
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 5 of 19 Page ID
                                #:38372


 1         On May 15, 2020 the ICE Juvenile Coordinator filed a cursory and vague
 2   interim report with the Court. [Doc. # 788]. In response, the Court again ordered the
 3   Juvenile Coordinator to “provide specific explanations for the continued detention of
 4   each minor detained at an FRC beyond 20 days.” May 22, 2020 Order [Doc. # 799].
 5         On June 10, 2020, without exercising her broad power to affirmatively solicit,
 6   review, and analyze data from ICE, the Juvenile Coordinator filed the JC Report
 7   solely based upon a “paper audit.” [Doc. # 813]. Amici—the direct service providers
 8   to Flores Class Members detained by ICE at the FRCs—have closely reviewed the
 9   Juvenile Coordinator’s Report.
10         The Juvenile Coordinator’s submission is non-responsive to the Court’s April
11   24, 2020 [Doc. # 784] and May 22, 2020 [Doc. # 799] Orders. As detailed below, the
12   report is internally inconsistent, factually inaccurate, and incomplete in material
13   ways. Critically, rather than providing FSA-compliant reasons to justify the
14   prolonged detention of Class Members, the Juvenile Coordinator’s Report blames
15   ICE’s failure to release Class Members primarily on Class Member’s participation in
16   federal litigation to defend their legal rights, Class Member’s immigration case
17   status, or their parent’s decision not to be separated from their child.
18         ICE continues to show lack of compliance with Paragraph 18 of the FSA,
19   which requires Defendants to “make and record the prompt and continuous efforts
20   on its part toward family reunification and the release of the minor.” Flores
21   Agreement, at ¶ 18 [Doc. # 101]. Indeed, the arbitrariness of ICE’s custody
22   determinations for Class Members is highlighted by the attached sworn statements
23   of Bridget Cambria, Shalyn Fluharty, and Andrea Meza.
24         ICE’s continued failure to comply with the FSA, especially while ICE
25   continues to hold Flores Class Members in congregate settings in the midst of a
26   global pandemic, is egregious and requires this Court’s intervention. ICE’s proven
27   determination to detain Class Members without cause in the face of ongoing
28   litigation, and subsequent to clear court orders requiring the opposite, proves the
                                                 3
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 6 of 19 Page ID
                                #:38373


 1   futility of negotiations between the parties and additional reporting deadlines.
 2   III.   Argument
 3          ICE has yet to provide an adequate explanation, as required by Paragraph 14
 4   of the FSA, for each individual Class Members’ continued detention. This Court is
 5   reliant upon the information provided by ICE in assessing its compliance with the
 6   FSA. However, Amici’s review of the JC Report reveals factual inaccuracies, internal
 7   inconsistencies, and material failures to include facts that are critical to release
 8   assessments for Class Members.
 9             A. The ICE Juvenile Coordinator’s June 10, 2020 Report is
10                Unresponsive to Section IV(4)(a)(i) of the Court’s April 24, 2020
11                Order Because it is Internally Inconsistent, Factually Inaccurate,
12                and Incomplete.
13          The JC Report presents the Court with false information regarding facts such
14   as length of detention for Class Members, imminency of removal, and procedural
15   posture.1 Furthermore, information in the JC Report is not consistent with
16   information that ICE provided to RAICES in written custody determinations
17   subsequent to this Court’s recent orders. See Meza Decl. ¶ 30.
18                   1. The JC Report is inconsistent and factually inaccurate as to
19                       conditions of custody, removal, legal case status, and date of
20                       final order of removal of Class Members.
21          The Court is reliant upon information provided by the ICE Juvenile
22   Coordinator to adjudicate the issues before the Court. The data reported, however, is
23   repeatedly wrong and inconsistent. First, ICE records a Class Member’s final date of

24
     removal differently across cases in the JC Report. In some cases, ICE lists the date
     an order of expedited removal was issued to a Class Member at the border. In other
25

26   1
       In addition, the declarations attached herein also identify the multitude of internal
27
     inconsistencies in the JC Report. The JC Report is so littered with these
     inconsistencies that, in addition to the factual inaccuracies and incomplete records
28   noted infra, the JC Report is unreliable.
                                                 4
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 7 of 19 Page ID
                                #:38374


 1
     cases, ICE records the date an immigration judge affirmed the Class Member’s
 2
     negative credible fear determination in court. In other cases still, ICE records a date
 3   that is neither the date an order of expedited removal was initially issued, nor the date
 4   the order of expedited removal was affirmed by the immigration judge.
 5         Second, the JC Report states that the “typical” population housed at FRCs are
 6   “booked in-and-out of custody within approximately 20 days.” [Doc. # 813]. This is
 7   a falsehood ICE has presented to the Court. As of June 17, 2020, Proyecto Dilley had
 8   determined that the average length of detention for Class Members detained at Dilley
 9   was 217.7 days. See Fluharty Decl. ¶ 14. The average length of detention for Class
10   Members at Karnes since January 2020 is 53 days. The average length of detention
11   for Class Members in Berks is 109 days.
12         Third, ICE repeatedly states or implies in the JC Report that Class Members’
13   removal is imminent. [Doc. # 813]. This is incorrect. See Fluharty Decl. ¶¶ 16–17.
14   All Class Members who are plaintiffs in D.A.M. v. Barr, and additional Class
15   Members who are plaintiffs in A.B.B. v. Wolf and M.M.V. v. Barr, have administrative
16   stays of removal issued by a federal court. ICE does not and cannot know when these
17   administrative stays will be lifted. Yet despite removal not being imminent for these
18   Class Members, ICE nonetheless cites imminency of removal in support of keeping
19   families detained. See Fluharty Decl. ¶¶ 16-17. ICE states within each of its parole
20   determinations that Flores Class members will be removed on the “next flight,” or
21   that the Class Member is a flight risk because of the “very short time period for
22   manifesting the flight,” when in actuality the Class Member has an indefinite stay of
23   removal and they legally cannot be removed.
24         ICE also reports false information regarding the timing of removal flights. All
25   Class Members who are plaintiffs in D.A.M. v. Barr have administrative stays of
26   removal issued by a federal court. See Fluharty Decl. ¶ 26. ICE, without knowing
27   when those administrative stays will be lifted, nonetheless makes statements such as,
28
                                                 5
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 8 of 19 Page ID
                                #:38375


 1   “Expected Date of Removal: Next Flight Available” for many Class Members. Id.
 2   To say that a Class Member’s “order is final and she is ready for removal to
 3   Guatemala immediately upon resolution of the administrative stay of removal in
 4   M.M.V. v. Barr” ignores the reality that the Class Member may not be removable for
 5   many months, if ever. Id. To state that a Class Member “is subject to a final order of
 6   removal and will be scheduled for the next removal flight” (emphasis added) is highly
 7   improbable, and definitely unprovable, at this time.
 8          Fourth, the information contained in many Flores Release Summaries is
 9   inaccurate and inconsistent with the government’s chart in Exhibit B of the JC
10   Report. For example, ICE misstates a child’s initial entry date, and the date and
11   manner in which she and her parents were forcibly kidnapped and brought into the
12   United States. See Cambria Decl. ¶ 42. Exhibit B of the ICE JC Report conflicts
13   directly, and repeatedly, with the individual “Flores Release Summaries” provided
14   to the Court. The inconsistencies include discrepancies in how ICE records and
15   reports relevant information, and the information reported for a Class Member. An
16   analysis of the data reported for particular children highlights the conflict in how the
17   data is entered. See Fluharty Decl. ¶ 20.
18          Fifth, ICE falsely reports that certain Class Members are plaintiffs in federal
19   litigation when, in fact, they are not plaintiffs in said litigation. See Fluharty Decl. ¶
20   23 .ICE appears to have arbitrarily weighed a Class Member’s participation in federal
21   litigation differently when assessing the release of individualized Class Members.
22   See Fluharty Decl. ¶ 22. ICE therefore wrongly attributes its decision to deny release
23   to Class Members based upon their participation in litigation that they are not even a
24   part of. Id.
25          Sixth, ICE also falsely reports the status of Class Members’ immigration case.
26   For example, in the case of D.E.R., ICE’s Flores Release Summary states, “ER or
27   240 hearing: ER,” “IJ Review: affirm,” and that “Parole was denied because the
28   minor was in the credible fear interview process and detention was required to
                                                  6
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 9 of 19 Page ID
                                #:38376


 1   complete the process.” However, D.E.R. was placed in removal proceedings and
 2   returned to Mexico pursuant to the Migrant Protection Protocols and never placed in
 3   expedited removal proceedings. This is one of many examples of misstatements in
 4   the Juvenile Coordinator’s June 10, 2020 Report regarding the procedural posture of
 5   a Class Member’s case.
 6         Seventh, ICE’s custody determinations claim Flores Class Members did not
 7   establish that they were “alien juveniles.” See Meza Decl. ¶19. However, this
 8   information is omitted from the JC report. Additionally, ICE uniformly lists “ID
 9   Provided? N/A” in each child’s Flores Release Summary. However, ICE is in
10   possession of almost every minor’s identification documents. See Fluharty Decl. ¶
11   29.
12                   2. The JC Report is factually inaccurate as it failed to include
13                      information about its review of sponsor information.
14         The JC report erroneously states that families failed to provide ICE with
15   information for individuals who are able and willing to receive them. This material
16   inaccuracy indicates that ICE has not recorded information that has been repeatedly
17   provided by Class Members or purposely misleads the Court. Class Members and
18   their parents have repeatedly provided ICE with the name, phone number, address,
19   and relationship of the adult who is ready and willing to receive the family. Fluharty
20   Decl. ¶ 28. As counsel, Proyecto Dilley has also provided sponsor information
21   directly to ICE on behalf of Class Members on March 31, 2020, April 2, 2020, April
22   18, 2020, April 30, 2020, May 7, 2020, and May 13, 2020. See Fluharty Decl. ¶ 5.
23   Similarly, RAICES provided information for Class Members’ sponsors through
24   requests for release after ICE’s failure to provide written custody determinations. See
25   Meza Decl. ¶¶ 4, 33, 39, 46. Aldea has previously confirmed that parents detained at
26   Berks have confirmed the contact information for their sponsors. See Cambria Decl.
27   ¶ 12 [Doc. # 796-1]. Therefore, the Report’s assertions that Class Members have not
28   provided this information to ICE is simply false.
                                                7
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 10 of 19 Page ID
                                #:38377


  1         ICE’s explanations for detention of some Class Members at the FRCs focused
  2   on a Class Member’s immigration case status with cursory mention attached to each
  3   that release was also denied “because the parent had not designated a caregiver to
  4   whom ICE could consider releasing the minor.” Importantly, there is no evidence
  5   that ICE actually considered the existence of a “caregiver,” rather than only
  6   considering the immigration case status of Class Members when it denied parole.
  7   Based on Amici’s records of having provided sponsor information to ICE, and the
  8   experiences of its clients and staff in which ICE primarily focused on immigration
  9   case status in custody review, it appears that ICE may have added the statement,
 10   “because the parent had not designated a caregiver to whom ICE could consider
 11   releasing the minor,” to their explanations of continued custody of Class Members
 12   before the filing of the JC Report to this Court but subsequent to ICE’s actual denial
 13   of parole based on impermissible considerations of immigration case status. See
 14   Meza Decl. ¶¶ 2, 13, 30-41, 46.
 15                   3. ICE erroneously relies upon the parents’ failure to separate
 16                      from their child as a reason for detention.
 17         This Court previously held “that ICE did not seek or obtain formal waivers
 18   from detained parents of their children’s Flores rights during ICE officers’
 19   conversations with detained parents on or about May 15, 2020, those conversations
 20   caused confusion and unnecessary emotional upheaval and did not appear to serve
 21   the agency’s legitimate purpose of making continuous individualized inquiries
 22   regarding efforts to release minors.” May 22, 2020 Order [Doc. # 799]. Indeed, none
 23   of the parents represented by Amici chose to waive their children’s Flores rights to
 24   be released, nor did they waive their right to not be separated from their children.
 25   Parents represented by Amici did not choose either option, nor were they under any
 26   legal obligation to make that choice. Each of these Class Members is detained with a
 27   parent, with whom they could be released pursuant to 8 C.F.R. § 1236.3.
 28
                                                 8
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 11 of 19 Page ID
                                #:38378


  1                   4. The JC report demonstrates that ICE conducted arbitrary
  2                       custody reviews, but also omits certain details of its
  3                       haphazard process.
  4         The JC Report indicates that parole assessments conducted by ICE for detained
  5   families were conducted in accordance with INA § 212(d)(5), 8 C.F.R. § 212.5(b),
  6   and paragraph 14 of the FSA. The JC Report fails to indicate why ICE’s custody
  7   review process has not incorporated the provisions detailed at 8 C.F.R. § 236.3 and
  8   8 C.F.R. § 1236.3. The information provided to the Court fails to sufficiently
  9   document ICE’s efforts to assess the release of children to their detained parent, as
 10   required by 8 C.F.R. § 236.3 and 8 C.F.R. § 1236.3, which ICE is required to do
 11   when no other custodian for the child is available. See Fluharty Decl. ¶ 6.
 12         Furthermore, the JC report does not include information about ICE’s arbitrary
 13   and inconsistent scheduling of custody determination interviews to purportedly
 14   review custody of Class Members at Karnes in response to affirmatively filed parole
 15   requests following this Court’s recent orders. In these interviews, ICE provided
 16   Flores class members minimal meaningful opportunity to access counsel, little to no
 17   consideration of individual circumstances related to Class Member children, and
 18   cursory - at times flippant - participation from ICE. See Meza Decl. ¶10.
 19         Moreover, ICE did not focus on the detention of the Class Member when
 20   conducting parole interviews. See Meza Decl. ¶13. In those interviews, ICE appeared
 21   to dismiss the relevant facts and documentation that reflect Flores criteria for release
 22   of minors from ICE custody. See Meza Decl. ¶12. Some Class Members also had
 23   serious medical conditions such that continued detention would not be appropriate,
 24   but ICE disregarded those concerns. See Meza Decl. ¶20.
 25             B. ICE does not make and record continuous efforts at release of Class
 26                Members.
 27         ICE is required to make “prompt and continuous,” documented efforts towards
 28   the release of Class Members pursuant to paragraph 18 of the FSA. The JC Report
                                                  9
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 12 of 19 Page ID
                                #:38379


  1   confirms that ICE has failed to make “continuous efforts” towards the release of
  2   Class Members at each of the three FRCs. The Flores Release Summaries in the JC
  3   Report indicate that ICE reviewed the custody status for most Class Members on
  4   two occasions. Two custody (re)determinations, when Class Members at the three
  5   FRCs have been detained for upwards of 100 days, cannot be considered “prompt
  6   and continuous.” This is consistent with Amici’s experience, wherein ICE does not
  7   regularly make and record efforts to release Class Members, despite repeated
  8   instruction by this Court to do so. See May 22, 2020 Order [Doc. # 799]; April 24,
  9   2020 Order [Doc. # 784]; April 10, 2020 Order [Doc. # 768]; March 28, 2020 Order
 10   [Doc. # 740]; June 27, 2017 Order [Doc. # 363]; July 24, 2015 Order [Doc. # 177].
 11         The JC Report indicates that ICE reviewed the case of most Class Members
 12   on May 14, 2020. See Fluharty Decl. ¶ 11. As this Court is aware, ICE had a
 13   submission deadline on this matter on May 15, 2020. This suggests ICE conducted
 14   parole determinations for Class Members in a cursory manner simply because of a
 15   filing deadline before this Court, and not because it has systematically integrated an
 16   ongoing parole review process for Class Members, as is required by the FSA. Id.
 17   Furthermore, to date, ICE has not provided written responses to the pending parole
 18   requests for Class Members and parents detained at Berks. See Cambria Decl. ¶ 46.
 19         The JC Report also fails to include other dates during which Amici know
 20   custody reviews have—or should have—occurred. For example, because ICE
 21   continues to detain RAICES Class Member clients without communication to
 22   RAICES about their efforts to seek release of its clients on April 24, 2020, RAICES
 23   began filing requests for release on parole on behalf of Flores Class Members
 24   detained at Karnes. See Meza Decl. ¶ 3. For every parole request submitted on behalf
 25   of a Flores class member, RAICES had previously sent ICE at least one email
 26   notifying them that the class member’s prolonged detention was potentially in
 27   violation of the FSA. See Meza Decl. ¶¶ 3–4. There is no indication that ICE
 28   considered the information provided in these affirmative requests for release in the
                                                10
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 13 of 19 Page ID
                                #:38380


  1   JC’s submission, and ICE’s responses to these requests do not match information
  2   provided to this Court in the JC report. See Meza Decl. ¶ 7. Similarly, Proyecto Dilley
  3   has repeatedly submitted requests for release for Class Members, providing evidence
  4   that documents a Class Member’s medical condition. Records of these requests are
  5   also absent from the JC’s Report. And even though families were notified and
  6   interviewed in order to assess their potential release pursuant to Section 241 of the
  7   INA, these dates are also not indicated.
  8              C. Determining that Class Members who Participate in Federal
  9                Litigation are not Entitled to Expedient Release Under the FSA
 10                Violates Class Members’ Constitutional Rights
 11         As detailed in the Juvenile Coordinator’s Report, many Class Members and
 12   their non-class member parents are plaintiffs in separate litigation that challenges the
 13   fairness and legality of the procedures applied to them in the expedited removal
 14   process.
 15         Contrary to the FSA and this Court’s orders, ICE erroneously asserts that a
 16   Class Member’s status as a plaintiff in a federal action provides justification for
 17   indefinite detention. The FSA requires the government “release a minor from its
 18   custody without unnecessary delay” absent a finding the minor is a flight risk or
 19   danger. Flores Agreement ¶¶ 14, 18. The Court has previously ruled that participation
 20   in separate litigation does not impact a Class Member’s right to release. April 24,
 21   2020 Order [Doc. # 784].
 22         ICE’s determination that Class Members who assert their rights in federal court
 23   are not entitled to release under the FSA infringes upon Class Members’ rights under
 24   the First and Fifth Amendments to the U.S. Constitution.
 25         Class Members’ participation in in litigation is a form of protected speech
 26   under the First Amendment. See Smith v. Arkansas State Highway Employees, Local
 27   1315, 441 US 463, 464 (1979) (“The First Amendment protects the right of an
 28   individual to speak freely, to advocate ideas, to associate with others, and to petition
                                                 11
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 14 of 19 Page ID
                                #:38381


  1   his government for redress of grievances.”). ICE’s decision to indefinitely detain
  2   Class Members because they have asserted their legal rights violates their First
  3   Amendment rights and significantly restricts access to the courts. ICE’s policy of
  4   suspending the presumption of release embedded in the FSA for Class Members who
  5   participate in federal litigation has already coerced numerous Class Members and
  6   their parents to abandon their constitutionally-protected right to pursue their
  7   grievances through litigation; after enduring the psychologically-damaging effects of
  8   detention, many Class Members who were previously plaintiffs in M.M.V v. Barr
  9   withdrew from the litigation in order to be released from detention through removal.
 10         Similarly the indefinite detention of Class Members who pursue their legal
 11   claims through federal litigation raises serious due process concerns in violation of
 12   the Fifth Amendment. A Class Member’s decision to vindicate their legal rights
 13   cannot justify punishment in the form of prolonged detention in conflict with the
 14   FSA. Conditions of confinement violate an individual’s right to due process when
 15   they amount to “punishment.”. Bell v. Wolfish, 441 U.S. 520, 535 (1979) (“For under
 16   the Due Process Clause, a detainee may not be punished prior to an adjudication of
 17   guilt in accordance with due process of law.”). Prolonged detention causes life-long
 18   injury to children2 and amounts to a punitive consequence. ICE’s decision to impose
 19   this consequence on Class Members because of their choice to pursue their legal
 20   rights is evident in the Juvenile Coordinator’s report, which repeatedly cites to a Class
 21   Member’s status as a plaintiff as the sole reason for their detention.
 22
      2
 23
       See Report of the ICE Advisory Committee on Family Residential Centers
      (October 7, 2016), bit.ly/39BTHLg. See also Physicians for Human Rights, The
 24   Impact of Immigration Detention on Migrant Mental Health, PHR Issue Brief
 25
      (October 2018), https://go.aws/2SbHh74. See also Physicians for Human Rights,
      Letter to Sec. Kirstjen Nielsen Regarding the Detention of Infants (Feb. 28, 2019),
 26   https://phr.org/wp-content/uploads/2019/03/022819_PHR-Letter_Infant-Detention-
 27
      1.pdf; American Academy of Pediatrics, Recommendations for Preventive Pediatric
      Health Care (March 2019), https://www.aap.org/en-
 28   us/Documents/periodicity_schedule.pdf.
                                                  12
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 15 of 19 Page ID
                                #:38382


  1          ICE has repeatedly advised Class Members who are Plaintiffs in M.M.V. v.
  2   Barr that they will not be released from detention because of their participation in
  3   the lawsuit, and that should they wish to be released from detention, they should
  4   dismiss themselves from the litigation and request removal from the United States.
  5   This context clarifies that ICE has leveraged detention to punish Class Members who
  6   have pursued their right to bring civil claims before the courts. Moreover, the
  7   government has no legitimate objective in detaining Class Members indefinitely
  8   during a global pandemic. The documented harms of indefinite detention on children,
  9   paired with the government’s lack of legitimate purpose for detaining Class
 10   Members, and documented decision to detain Class Members because they are
 11   litigants, supports a finding that Class Members are subjected to “punishment.”
 12          The refusal to release Class Members who pursue litigation chills access to
 13   courts for potential future litigants in FRCs, who will be reluctant to pursue legally-
 14   meritorious legal claims if they believe doing so will result in the indefinite detention
 15   of their children. Indeed, ICE has repeatedly informed families who are detained at
 16   Dilley that the reason they may not be released from detention is because they chose
 17   to participate in federal litigation.
 18          ICE, as detailed in the June 10, 2020 Juvenile Coordinator Report, has denied
 19   Class Members release from detention in conflict with the FSA, an adverse action
 20   that has already deterred individuals from exercising their right to participate in civil
 21   litigation. ICE’s decision to deny release to Class Members was motivated, at least
 22   in part, because of Class Members participation in civil litigation.
 23             D. COVID-19 continues to pose a grave health concern at the FRCs,
 24                 and ICE continues to fail in the proper implementation of CDC
 25                 guidelines.
 26          A COVID-19 outbreak is inching ever closer in all three FRCs. As of June 25,
 27   2020, eleven detained adults and children tested positive for COVID-19 at Karnes.
 28   Two CoreCivic employees and one ICE official who work at Dilley have also tested
                                                  13
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 16 of 19 Page ID
                                #:38383


  1   positive for COVID-19, and numerous families have been moved to quarantine. See
  2   generally Nomaan Merchant, Isolated and Afraid, Detained Migrant Kids Worry
  3   about      Virus,    Border     Report     (June     23,     2020,     10:26     AM),
  4   https://www.borderreport.com/hot-topics/migrant-centers/detained-in-isolation-
  5   migrant-families-fear-catching-virus. Berks County is a hotbed of COVID-19. See
  6   Cambria Decl. ¶ 24. Thirty-five people have died of COVID-19 at Berks Heim, a
  7   county-owned and operated nursing home across the street from the detention center.
  8   Id. According to testing done by the PA National Guard and Department of Health,
  9   as of two weeks ago about 97 residents as well as 31 Berks County employees were
 10   currently or formerly positive for COVID-19. Id. Berks County employees also work
 11   in the detention center. Id.
 12           In the JC report, ICE fails to acknowledge the lack of ability for Class
 13   Members and parents to socially distance at all three FRCs. See Cambria Decl. ¶ 19.
 14   ICE statements in the report fail to account for the fact that FRCs are communal
 15   facilities where unrelated adults, families and children commingle each day. Id.
 16   Although there may be enough physical space for families to socially distance,
 17   families are only permitted in certain parts of the facility or outdoors during certain
 18   times of the day, and their access to spaces are governed by detention staff. See
 19   Cambria Decl. ¶ 20. The communal areas do not permit adequate social distancing
 20   and the Facility Handbook themselves states that families will live in close proximity
 21   with other families. Id.
 22           The ICE response also fails to account for the fact that many detained Class
 23   Members are infants and young children who thus cannot practice social distancing
 24   and cannot legally wear masks. See Cambria Decl. ¶ 23. Illnesses, viruses, and
 25   contagious diseases or infections therefore can spread quickly affecting all children
 26   and parents. Id.
 27           The provision of disposable masks at every FRC remains insufficient. For
 28   example, at BCRC ICE provides one disposable mask every eight days. See Cambria
                                                 14
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 17 of 19 Page ID
                                #:38384


  1   Decl. ¶ 26. The facility only provides adult-sized masks. Id. ICE correctly states that
  2   children under two are not supposed to wear masks of any kind due to the risk of
  3   suffocation. Id. at ¶ 27. This leaves these young children at risk of exposure to
  4   COVID-19 and places every other parent, Class Member, and employee in the facility
  5   equally at risk of contracting COVID-19. Id.
  6         There is an apparent disconnect between ICE and facility staff regarding
  7   facility policies and/or a lack of instruction to detained parents concerning COVID-
  8   19. See Cambria Decl. ¶ 29. For example, ICE states that detained individuals can
  9   simply request another mask or additional cleaning supplies. Detained families are
 10   not aware that this is the case. Id. The same disconnect applies to the availability of
 11   gloves. See Cambria Decl. ¶ 30.
 12         The circumstances at Berks provide one example of the risk Class Members
 13   face while detained in facilities that prevent social distancing. An outbreak of viral
 14   stomatitis, a highly contagious disease, causing bleeding from the mouth, sores on
 15   children’s lips, mouths, and throats, and trouble eating and breathing, spread among
 16   many children at Berks. See Cambria Decl. ¶ 31. ICE’s admission to the spread of
 17   this disease confirms that children cannot safely be detained during the COVID-19
 18   pandemic. JC Report [Doc. # 813].
 19            E. ICE’s Continued Detention of Class Members Harms Children
 20         The ever-expanding reach of the deadly COVID-19 pandemic and ICE’s
 21   failure to comply with the FSA and continued detention of Class Members creates
 22   dangerous and harmful situations. ICE continues to detain Class Members in
 23   violation of the FSA at the secure and unlicensed congregate FRCs. Especially during
 24   a global pandemic, ICE’s continued detention of children puts Class Members at
 25   great risk. Release of Class Members does not preclude release of their
 26   accompanying parents—in fact, release of children with parent is acknowledged and
 27   encouraged by the regulations at 8 C.F.R. § 1236.3, and release of completely family
 28
                                                 15
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 18 of 19 Page ID
                                #:38385


  1   units has been ICE's pattern and practice since 2014.3 RAICES, Proyecto Dilley, and
  2   ALDEA are ready to continue their practice of working closely with parents of Class
  3   Members and with ICE to facilitate release. See Cambria Decl. ¶ 50; Fluharty Decl.
  4   ¶34; Meza Decl. ¶4.
  5   IV.      Conclusion
  6            ICE continues to violate the FSA and prolong the detention of Flores Class
  7   Members, despite its obligations under the FSA and this Court’s prior orders. Absent
  8   this Court’s intervention, there is nothing to indicate ICE won’t continue to violate
  9   the FSA with impunity.
 10

 11   Dated June 25, 2020
 12   Respectfully Submitted,
 13                                               ANDREA MEZA, esq.
 14
          /s/ Gabriel S. Barenfeld                Director of Family Detention Services
          Gretchen M. Nelson                      RAICES
 15       Gabriel Barenfeld                       2511 N Loop 1604 W, Suite 201
 16       Nelson & Fraenkel LLP                   San Antonio, Texas 78258
          601 So. Figueroa Street                 Andrea.Meza@raicestexas.org
 17       Suite 2050                              (Pro Hac Vice admission pending)
 18       Los Angeles, California 90017

 19

 20
      3
        Indeed, simultaneous release would allow ICE to also comply with the the Court’s
 21
      injunction in Ms. L, which prohibits “[ICE] from separating migrant parents and
 22   their minor children in the future absent a determination that the parent was unfit or
 23
      presented a danger to his or her child or had a criminal history or communicable
      disease.” Ms. L. v. U.S. Immigration & Customs Enf’t, 415 F. Supp. 3d 980, 983
 24   (S.D. Cal. 2020). As this Court pointed out during the April 24, 2020 hearing, the
 25
      issue of simultaneous release “is complicated only because of the government’s
      policy of holding adults.” [Tr. 27:2-3]. Notwithstanding, how ICE complies with
 26   the FSA and other court orders and settlement agreements is beyond the scope of
 27
      what is at issue here, namely whether ICE is complying with the FSA and how this
      Court should remedy ICE’s noncompliance in light of the ongoing and growing
 28   pandemic.
                                                16
Case 2:85-cv-04544-DMG-AGR Document 831 Filed 06/25/20 Page 19 of 19 Page ID
                                #:38386


  1    SHALYN FLUHARTY, esq.                BRIDGET CAMBRIA, Esq.
  2    Director                             Executive Director
       Proyecto Dilley                      ALDEA - The People’s Justice Center
  3    Shay@caraprobono.org                 532 Walnut St.
  4    (Pro Hac Vice admission pending)     Reading, PA 19601
                                            bridget@aldeapjc.org
  5                                         (Pro Hac Vice admission pending)
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                           17
